Citation Nr: 0622932	
Decision Date: 08/01/06    Archive Date: 08/15/06

DOCKET NO.  03-17 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
a right ankle disability.


REPRESENTATION

Appellant represented by:	James B. Konieczny, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1981 to January 
1985, and from February 1991 to April 1991.  This case comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a January 2003 rating decision of the Philadelphia, 
Pennsylvania, Regional Office and Insurance Center (RO) of 
the Department of Veterans Affairs (VA).  

The veteran's appeal was previously before the Board in May 
2004, at which time the Board remanded the case for further 
action by the originating agency.  The requested development 
has been completed, and the case has been returned to the 
Board for further appellate action.

While the case was in remand status, the originating agency 
granted an increased rating of 10 percent for the veteran's 
right ankle disability, effective October 17, 2002, the 
effective date of service connection.  This did not satisfy 
the veteran's appeal.  


FINDING OF FACT

The veteran's right ankle disability is manifested by 
limitation of motion that more nearly approximates moderate 
than marked.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for a 
right ankle disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 5271 (2005).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA by letter 
mailed in June 2004, subsequent to its initial adjudication 
of the claim, to include notice that he should submit all 
pertinent evidence in his possession.  In addition, he was 
provided appropriate notice concerning the effective-date 
element of his claim in a letter mailed in May 2006.  
 
The record also reflects that the veteran has been afforded 
appropriate VA examinations and the originating agency has 
obtained the veteran's service medical records.  In addition, 
the veteran has provided statements from his private 
physician.  Neither the veteran nor his representative has 
identified any outstanding evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.  Therefore, the Board is also satisfied that 
VA has complied with the duty to assist requirements of the 
VCAA and the pertinent implementing regulation.

Following the completion of all indicated development of the 
record, the originating agency readjudicated the veteran's 
claim on a de novo basis in November 2005.  There is no 
indication in the record or reason to believe that the 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claim.


Evidentiary Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2005) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disability.

The veteran was afforded a VA examination in December 2002.  
He complained of swelling in his right ankle and stated that 
he was unable to participate in sporting activities.  
Physical examination of the ankle showed mild swelling.  
Plantar flexion was measured from 0 to 45 degrees and 
dorsiflexion was measured from 0 to 30 degrees.  Internal and 
external rotation were intact.  No weakness or laxity of the 
ankle joint was noted.  The diagnosis was chronic ankle 
sprain with no evidence of fatigability or incoordination.  
The examiner noted that the veteran experienced a fluxuation 
in the severity of his symptoms but it was not possible to 
predict the amount of dysfunction in the future.

The veteran has received treatment for his right ankle 
disability with a private physician.  After a November 2003 
examination, the veteran's doctor submitted a statement to VA 
noting that the veteran had chronic recurrent and ongoing 
right ankle symptoms.  He also stated that the veteran was 
prone to chronic giving way of the ankle, and re-sprains had 
caused a severe ligament injury to the ankle.  The veteran's 
physician noted that there were pain over the entire lateral 
ligament complex, and considerable tenderness in the sinus 
tarsus.  

A second statement from the veteran's private physician was 
received in January 2004.  He reported that there had been 
essentially no change in the veteran's status.  Active 
dorsiflexion was to 10 degrees without pain, and the veteran 
was able to passively dorsiflex his ankle to 20 degrees with 
difficulty.  He had 30 degrees of plantar flexion with a 
minimal amount of discomfort, and was able to reach 40 
degrees of plantar flexion with great difficulty.  

A second VA examination to determine the severity of the 
veteran's right ankle disability was performed in September 
2005.  The veteran reported experiencing constant pain with 
weakness, swelling, instability, but no locking.  He stated 
that he experienced flare-ups after work.  Examination of the 
right ankle showed mild swelling with weakness and mild 
instability.  Dorsiflexion was measured to 20 degrees and 
plantar flexion was measured to 40 degrees.  Range of motion 
measurements were not decreased due to pain, weakness, 
fatigue, or lack of endurance upon repetitive use.  X-rays 
showed intact bony structures and a large accessory ossicle 
adjacent to the medial malleolus.  The examiner concluded 
that the veteran would continue to experience flare-ups but 
it was not possible to predict the amount of dysfunction 
caused by future flare-ups.  In an addendum to the report, 
the examiner stated that the ankle disability would have 
minimal impact on the veteran's employment.


Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Normal ranges of ankle motions are 0 to 20 degrees for 
dorsiflexion and 0 to 45 degrees for plantar flexion.  38 
C.F.R. § 4.71, Plate II (2005).  

A 10 percent rating is warranted for moderate limitation of 
motion of an ankle and a 20 percent rating is warranted for 
marked limitation of motion of an ankle.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b).


Analysis

The veteran's right ankle disability is currently rated as 10 
percent disabling under Diagnostic Code 5271 for moderate 
limitation of motion of the ankle.  The initial VA 
examination disclosed full dorsiflexion and plantar flexion 
with no additional functional impairment due to fatigability 
or incoordination.  At the veteran's most recent VA 
examination in September 2005, dorsiflexion was full and 
plantar flexion was almost full with no additional limitation 
of motion due to pain, fatigue, weakness or lack of 
endurance.  Although the medical evidence indicates that the 
veteran has flare ups, the examiners have not been able to 
provide an assessment of the functional impairment during 
those flare ups.  Clearly, neither VA examination report 
supports the proposition that the veteran has more than 
moderate limitation of motion of his right ankle.

The greatest degree of functional impairment was reported by 
the veteran's private physician in his January 2004 report.  
He stated that the veteran had pain-free dorsiflexion to 10 
degrees and plantar flexion to 30 degrees with minimal 
discomfort.  In the Board's opinion, these findings are 
consistent with the currently assigned evaluation based on 
moderate limitation of motion.  None of the medical evidence 
of record shows that the limitation of motion of the 
veteran's ankle more nearly approximates marked than 
moderate.

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has found no section that provides a basis upon which to 
assign a higher disability evaluation for the veteran's right 
ankle.  Consideration has also been given to assigning a 
staged rating; however, at no time during the period in 
question has the disability warranted more than a 10 percent 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Finally, the Board has considered the benefit-of-the-doubt 
doctrine, but has determined that it is not applicable to 
this case because the preponderance of the evidence is 
against the claim.


ORDER

Entitlement to an initial rating in excess of 10 percent for 
a right ankle disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals




 Department of Veterans Affairs


